Name: 2014/930/EU: Council Decision of 16 December 2014 determining the composition of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  European construction;  Europe
 Date Published: 2014-12-19

 19.12.2014 EN Official Journal of the European Union L 365/143 COUNCIL DECISION of 16 December 2014 determining the composition of the Committee of the Regions (2014/930/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article 300 of the Treaty on the Functioning of the European Union (TFEU) sets out the rules for the composition of the Committee of the Regions. (2) Article 305 TFEU provides that the Council is to determine the composition of the Committee of the Regions. The number of members is not to exceed 350. (3) The Committee of the Regions adopted, on 6 October 2010, recommendations to the Commission and to the Council on the future composition of the Committee of the Regions (1). (4) The current balance in the composition of the Committee of the Regions should as far as possible be maintained as it is the result of successive Intergovernmental Conferences. (5) This Decision is of a transitional nature as it is adopted to address a specific legal issue, namely the discrepancy which exists between the total number of members of the Committee of the Regions resulting from successive Intergovernmental Conferences and the maximum number of members established by Article 305 TFEU. (6) This Decision is adopted in the context of specific circumstances related to the Committee of the Regions and does not constitute a precedent for the composition of any institution. (7) This Decision shall be revised by the Council, on the basis of a Commission proposal, in time for the mandate of the Committee starting in 2020 or, in any case, in view of the next enlargement. (8) The review shall be based on the outcome of the current Decision, namely respecting the number of seats established hereby for Member States interested by the present change. As a result of this review the further reduction of seats will not be applicable to Member States affected by the current Decision. (9) In order to allow the Committee of the Regions to be composed in accordance with Article 24 of the Act of Accession of Croatia until the end of the term of office of the current members, the entry into force of this Decision should be deferred until that date, HAS ADOPTED THIS DECISION: Article 1 The number of members of the Committee of the Regions shall be as follows: Belgium 12 Bulgaria 12 Czech Republic 12 Denmark 9 Germany 24 Estonia 6 Ireland 9 Greece 12 Spain 21 France 24 Croatia 9 Italy 24 Cyprus 5 Latvia 7 Lithuania 9 Luxembourg 5 Hungary 12 Malta 5 Netherlands 12 Austria 12 Poland 21 Portugal 12 Romania 15 Slovenia 7 Slovakia 9 Finland 9 Sweden 12 United Kingdom 24. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply as from 26 January 2015. Done at Brussels, 16 December 2014. For the Council The President S. GOZI (1) CdR 137/2010 fin (https://dm.cor.europa.eu/corDocumentSearch/Pages/redsearch.aspx).